989 A.2d 119 (2010)
295 Conn. 906
STATE of Connecticut
v.
Andre ATKINS.
Supreme Court of Connecticut.
Decided February 17, 2010.
Heather M. Wood, deputy assistant public defender, in support of the petition.
Michele C. Lukban, senior assistant state's attorney, in opposition.
*120 The defendant's petition for certification for appeal from the Appellate Court, 118 Conn.App. 520, 984 A.2d 1088 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.